Pee Cueiam.
The evidence disclosed that snow and sleet fell throughout the area the day before the plaintiff sustained her injury. During the night, freezing temperatures had caused the town’s sidewalks to become coated with a thin sheet of ice. The evidence failed to show the defendant was in control of or responsible for the *117condition of the weather or of the sidewalk where the plaintiff fell. In cases of the character here disclosed, liability for injury attaches only where responsibility of the defendant for the dangerous condition is shown by the evidence. Failure to show negligence on the part of the defendant required nonsuit. The judgment is
Affirmed.